Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                             Illinois Official Reports                        the accuracy and
                                                                              integrity of this
                                                                              document
                                     Appellate Court                          Date: 2020.06.12
                                                                              15:01:43 -05'00'



        Nafziger v. Board of Education of Staunton Community Unit School District
            No. 6 of Macoupin & Madison Counties, 2019 IL App (4th) 180770



Appellate Court          GAYLE NAFZIGER, Petitioner-Appellee, v. THE BOARD OF
Caption                  EDUCATION OF STAUNTON COMMUNITY UNIT SCHOOL
                         DISTRICT NO. 6 OF MACOUPIN AND MADISON COUNTIES,
                         Respondent-Appellant.



District & No.           Fourth District
                         No. 4-18-0770



Filed                    October 9, 2019



Decision Under           Appeal from the Circuit Court of Macoupin County, No. 16-MR-69;
Review                   the Hon. Kenneth R. Deihl, Judge, presiding.



Judgment                 Reversed.


Counsel on               Susan E. Nicholas, of Robbins, Schwartz, Nicholas, Lifton & Taylor,
Appeal                   Ltd., of Champaign, and Dennis L. Weedman, of Robbins, Schwartz,
                         Nicholas, Lifton & Taylor, Ltd., of Collinsville, for appellant.

                         Rick Verticchio, of Verticchio & Verticchio, of Carlinville, for
                         appellee.
       Panel                     PRESIDING JUSTICE HOLDER WHITE delivered the judgment of
                                 the court, with opinion.
                                 Justices Cavanagh and Harris concurred in the judgment and opinion.


                                                 OPINION

¶1          Respondent, the Board of Education of Staunton Community Unit School District No. 6 of
        Macoupin and Madison Counties, employed petitioner, Gayle Nafziger, as a schoolteacher for
        32 years. After the 2015-16 school year, due to a reduction in force (RIF), respondent
        honorably dismissed petitioner.
¶2          Petitioner then filed a civil complaint for declaratory judgment, alleging, based on her
        summative evaluation performance ratings from the 2014-15 school term, respondent
        improperly placed her in grouping two on the sequence of honorable dismissal list, which
        resulted in her honorable dismissal. Following a bench trial, the circuit court entered
        declaratory judgment in favor of petitioner. The circuit court stated it based its decision on the
        application of section 24-12(b)(2) of the School Code (Code) (105 ILCS 5/24-12(b)(2) (West
        2014)) and “the ratings received in each evaluation of proficient.”
¶3          On appeal, respondent argues (1) the circuit court erred in its interpretation of section 24-
        12(b) of the Code (id. § 24-12(b)) and (2) the circuit court’s decision was against the manifest
        weight of the evidence. For the following reasons, we reverse.

¶4                                            I. BACKGROUND
¶5                                           A. Procedural History
¶6          In July 2016, petitioner filed a civil complaint for declaratory judgment, alleging, based on
        her summative evaluation performance ratings from the 2014-15 school term, respondent
        improperly placed her in grouping two on the sequence of honorable dismissal list for a RIF,
        resulting in her honorable dismissal. Petitioner argued that under section 24-12(b) of the Code
        (id.), respondent should have placed her in grouping three on the sequence of honorable
        dismissal list thereby saving her from dismissal.
¶7          The matter proceeded to a bench trial held over two consecutive days in December 2017.
        Prior to trial, the parties entered a stipulation stating, “The parties hereby stipulate that if
        GAYLE NAFZIGER should have properly been placed in Group 3 as a result of a proficient
        evaluation, then based on her certifications and years of seniority, she would not have been
        subject to Honorable Dismissal by Reduction in Force.” (Emphasis in original.) Below, we
        summarize the evidence presented at trial.

¶8                                      B. Petitioner’s Bench Trial
¶9                                      1. New Evaluation System
¶ 10       In 2010, the Governor signed into law Public Act 96-861, titled the “Performance
        Evaluation Reform Act of 2010” (commonly known as PERA), implementing a new teacher
        evaluation system in Illinois. See Pub. Act 96-861 (eff. Jan. 15, 2010) (amending 105 ILCS
        5/24A-5). Under PERA, administrators formally and informally observe teachers and award a
        summative performance evaluation rating based on four ratings, a change from three ratings.

                                                    -2-
       105 ILCS 5/24A-5 (West 2010). The four ratings include, “excellent,” “proficient,” “needs
       improvement,” and “unsatisfactory.” Id. § 24A-5(e).
¶ 11       Respondent school district evaluates and awards tenured teachers a summative
       performance evaluation rating once every two years unless they receive a “needs
       improvement” or “unsatisfactory” rating, in which case respondent school district evaluates a
       teacher the following year. See 105 ILCS 5/24A-5 (West 2014). Respondent school district
       implemented PERA in September 2012.

¶ 12                                2. Petitioner’s Honorable Dismissal
¶ 13       Petitioner, a schoolteacher in contractual continued service (tenure) with respondent school
       district, taught for 32 years before her honorable dismissal. During the 2011-12 school term—
       school term being July 1 to the following June 30—petitioner’s principal, Mark Skerticher,
       awarded her a summative performance evaluation rating of “excellent” under the old
       evaluation system. During the 2012-13 school term, respondent school district conducted no
       evaluation of petitioner due to her status as tenured and her rating of “excellent” the prior year.
       During the 2013-14 school term, a new principal, Brooke Wiemers, observed petitioner based
       on PERA and awarded petitioner a summative performance evaluation rating of “needs
       improvement.”
¶ 14       After receiving a “needs improvement” summative performance evaluation rating,
       Wiemers placed petitioner on a professional development plan as required by the Code. See
       id. § 24A-5(h). The professional development plan stated:
                    “The teacher will be evaluated during the 2014-2015 school year as required by the
                Code. The District expects that more than the minimum number of evaluations will be
                conducted on both an announced and unannounced basis. The [a]dministrators may
                conduct observations, have input into evaluations[,] and may assist in improvement
                tasks. The administrators will observe lessons being taught, review lesson plans when
                specified, conduct conferences as needed[,] and assist with teaching ideas.
                    [Petitioner] must be rated as proficient to be reinstated to the regular tenured teacher
                evaluation cycle.”
       Petitioner testified that during the professional development plan she frequently met with
       administrators. Petitioner testified she completed the plan at the end of the 2013-14 school
       term. Wiemers never formally evaluated petitioner at the conclusion of the plan.
¶ 15       Petitioner and Wiemers testified that during the 2014-15 school term, Wiemers formally
       observed petitioner’s classroom on November 5, 2014, and November 19, 2014. A summative
       rating form labeled petitioner’s exhibit No. 3 and dated November 26, 2014, provided
       petitioner with an overall summative performance evaluation rating of “proficient.” A
       summative rating calculation form labeled petitioner’s exhibit No. 4 and dated February 21
       and 23, 2015, also contained a summative performance evaluation rating of “proficient.”
¶ 16       Wiemers testified that petitioner’s exhibit No. 3 reflected the summative performance
       evaluation rating from the formal observations completed in November 2014. According to
       Wiemers, petitioner’s exhibit No. 4—the summative rating calculation form—transferred
       those formal observation scores from petitioner’s exhibit No. 3 onto a form that summarized
       or provided the superintendent’s office with a simple score sheet to complete petitioner’s final
       summative performance evaluation rating for the 2014-15 school year. Wiemers sent a


                                                     -3-
       summative rating calculation form to the superintendent’s office for every teacher evaluated
       during that school year. Wiemers testified petitioner’s exhibit No. 3 and petitioner’s exhibit
       No. 4 together created one summative performance evaluation rating of “proficient” for
       petitioner for the 2014-15 school term.
¶ 17       Petitioner testified that during the 2014-15 school term, she received two “proficient”
       summative performance evaluation ratings. Petitioner however acknowledged that all of the
       domain ratings in petitioner’s exhibit No. 3 and petitioner’s exhibit No. 4 matched. Petitioner
       failed to allege whether any additional formal or informal observations took place between
       November 2014 and February 2015.
¶ 18       Superintendent Dan Cox testified that respondent school district uses formal and informal
       observations to help determine a summative performance evaluation rating. Formal
       observations include prior notification as well as a pre-observation and post-observation
       conference. Informal observations are unannounced, and if respondent school district plans to
       use an informal observation to formulate the final summative performance evaluation rating,
       the teacher must receive certain documentation.
¶ 19       Cox testified that the two November 2014 dates printed on petitioner’s exhibit No. 3 were
       two formal observation dates and that “[t]here’s only one evaluation per year.” Cox testified,
       “It’s not uncommon for principals to interchangeably use the terminology evaluation and
       observation. Per the statute, you do two, one to two formal—observations per year that’s used
       to make a summative [performance evaluation] rating.”
¶ 20       Cox prepared the sequence of honorable dismissal list for the 2015-16 school term. “The
       Sequence of Honorable Dismissal List required placement of teachers first by positions they
       are eligible to teach or qualified to teach and then by statutorily defined groupings and years
       of service. This determines the order of dismissal if a [RIF] happened or occurred.” See id.
       § 24-12(b). Specifically, teachers are categorized by position and grouped into four
       performance categories based upon their last two summative performance evaluation ratings.
       Id. Every year, the superintendent prepares and sends a copy of the sequence of honorable
       dismissal list to the teacher’s union by February—75 days before the end of the school year.
¶ 21       Cox categorized petitioner as qualified for a “special education resource secondary”
       position and placed petitioner in grouping two based on her two prior summative performance
       evaluation ratings of “needs improvement” and “proficient.” Teachers placed in grouping two
       have a “needs improvement” or “unsatisfactory” on one of their previous two summative
       performance evaluations. The sequence of honorable dismissal list also included the number
       2.5 next to petitioner’s name where 2.5 represented the average of petitioner’s last two
       summative performance evaluation ratings and is used as a tie-breaker within grouping two.
       Order of dismissal is determined in reverse order, starting with grouping one.
¶ 22       Also during the 2015-16 school term, Cox prepared Senate Bill 7 performance rating group
       forms for teachers. Senate Bill 7 omitted tenure and seniority as the primary means used to
       determine a RIF and, instead, incorporated teaching performance and student growth. Pub. Act
       97-8 (eff. June 13, 2011) (amending 105 ILCS 5/24-12(b)). Every teacher in the district
       received a Senate Bill 7 performance rating group form to verify its accuracy. Petitioner’s
       exhibit No. 5 and defendant’s exhibit No. 18 represent the Senate Bill 7 performance rating
       group forms for petitioner. Petitioner indicated all of the information in petitioner’s exhibit
       No. 5 was correct but corrected defendant’s exhibit No. 18 to add reading specialist as an
       additional licensure and endorsement she possessed. Petitioner signed both exhibits. Both

                                                  -4-
       exhibits show a “proficient” performance evaluation rating from February 2015 as the most
       recent summative performance evaluation rating and the next preceding summative
       performance evaluation rating as “needs improvement” from February 2014. Due to
       petitioner’s “proficient” summative performance evaluation rating during the 2014-15 school
       term, respondent school district conducted no summative evaluation of petitioner during the
       2015-16 school term.
¶ 23       Cox recommended that respondent RIF three teaching positions at the conclusion of the
       2015-16 school term, one position being a special education position. To determine which
       teachers to dismiss, Cox referenced the sequence of honorable dismissal list and examined the
       positions and groupings to determine who must be included on the resolution authorizing
       honorable dismissal. Petitioner’s placement in grouping two on the sequence of honorable
       dismissal list and her position as a special education teacher resulted in her inclusion on the
       resolution for honorable dismissal. Due to her placement in grouping two, no other teachers in
       petitioner’s special education position qualified for honorable dismissal before petitioner.
¶ 24       On March 21, 2016, respondent adopted a resolution authorizing honorable dismissal of
       three teachers. Respondent honorably dismissed petitioner pursuant to the resolution. On
       March 23, 2016, petitioner received a notice and statement of honorable dismissal. Cox
       testified he sent the notice to petitioner by first class mail, certified mail return receipt
       requested, and by personal delivery with receipt. The statutory notice requirement of the Code
       required notice be delivered to petitioner 45 days before the last day of attendance for the 2015-
       16 school term. 105 ILCS 5/24-12(b) (West 2014).
¶ 25       Board members testified and the parties stipulated that respondent relied upon the
       recommendation of Cox in determining, in the event of a RIF, which positions and teachers to
       honorably dismiss. The collective bargaining agreement in effect during the 2015-16 school
       term contained no provisions related to a RIF. The Joint Committee for RIF and Recall—a
       committee required by section 24-12(c) of the Code (id. § 24-12(c)) to meet regarding RIF—
       adhered to the Code and never created an agreement to modify the definition of a grouping two
       teacher to a grouping three teacher.

¶ 26                                     C. Circuit Court’s Decision
¶ 27      In October 2018, the circuit court entered declaratory judgment in favor of petitioner. The
       court stated its reasoning as follows.
                   “2. The evidence establishes that during the school year 2014-2015 the Petitioner,
               GAYLE NAFZIGER at that time a certified teacher employed by the Respondent,
               STAUNTON COMMUNITY UNIT SCHOOL DISTRICT NO. 6 OF MACOUPIN
               COUNTY, was evaluated for teaching performances on two occasion[s] and said
               evaluations were admitted into evidence as Petitioner’s Exhibits 3 and 4.
                   3. Based upon the two evaluations that were conducted of the Petitioner by a[n]
               evaluator for the Respondent and based upon the rating received in each evaluation of
               proficient and based upon the application of Section 24-(b)(2)[sic] of the School Code
               that the Petitioner at the time of the preparation of a Sequence of Honorable Dismissal
               Listing for the STAUNTON COMMUNITY UNIT SCHOOL DISTRICT NO 6. OF
               MACOUPIN COUNTY in March of the school year 2015-2016 should have been
               placed in Grouping 3.”


                                                   -5-
¶ 28      This appeal followed.

¶ 29                                          II. ANALYSIS
¶ 30       On appeal, respondent argues (1) the circuit court erred in its interpretation of section 24-
       12(b) of the Code (id. § 24-12(b)) and (2) the circuit court’s decision was against the manifest
       weight of the evidence. As we find the issue dispositive, we turn to the circuit court’s
       interpretation of section 24-12(b) of the Code.

¶ 31                                       A. Standard of Review
¶ 32       “The process of statutory interpretation is firmly established.” MD Electrical Contractors,
       Inc. v. Abrams, 228 Ill. 2d 281, 287, 888 N.E.2d 54, 58 (2008). “The goal is to ascertain and
       give effect to the intent of the legislature.” Id. “The simplest and surest means of effectuating
       this goal is to read the statutory language itself and give the words their plain and ordinary
       meaning.” Id. (citing Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479, 639 N.E.2d 1282,
       1287 (1994)). “However, it is not sufficient to read a portion of the statute in isolation.” Id. We
       read a statute “in its entirety, keeping in mind the subject it addresses and the legislature’s
       apparent objective in enacting it.” Id. (citing Gill v. Miller, 94 Ill. 2d 52, 56, 445 N.E.2d 330,
       333 (1983)). The standard of review in the interpretation of a statute is de novo. Id. at 286.

¶ 33                   B. Honorable Dismissal Under Section 24-12(b) of the Code
¶ 34       On June 13, 2011, the Governor signed into law Public Act 97-8, commonly referred to as
       Senate Bill 7, which completely revamped the honorable dismissal of teachers in Illinois by
       eliminating tenure and seniority as the primary means used to determine a RIF and, instead,
       incorporated teaching performance and student growth into the equation. See Pub. Act 97-8
       (eff. June 13, 2011) (amending 105 ILCS 5/24-12(b)). Section 24-12(b) of the Code applies to
       honorable dismissals where the notice of dismissal was provided during or after the 2011-12
       school term. 105 ILCS 5/24-12(b) (West 2014). Specifically, section 24-12(b) dictates in what
       order teachers are honorably dismissed in the event of a RIF by categorizing teachers into “one
       or more positions for which the teacher is qualified to hold, based upon legal qualifications
       and any other qualifications established in a district *** job description.” Id.
¶ 35       Teachers are then placed into one of four groupings in each position for which the teacher
       is qualified as follows:
                   “(1) Grouping one shall consist of each teacher who is not in contractual continued
               service and who (i) has not received a performance evaluation rating, (ii) is employed
               for one school term or less to replace a teacher on leave, or (iii) is employed on a part-
               time basis. ***
                   (2) Grouping 2 shall consist of each teacher with a Needs Improvement or
               Unsatisfactory performance evaluation rating on either of the teacher’s last 2
               performance evaluation ratings.
                   (3) Grouping 3 shall consist of each teacher with a performance evaluation rating
               of at least Satisfactory or Proficient on both of the teacher’s last 2 performance
               evaluation ratings, if 2 ratings are available, or on the teacher’s last performance
               evaluation rating, if only one rating is available, unless the teacher qualifies for
               placement into grouping 4.

                                                    -6-
                  (4) Grouping 4 shall consist of each teacher whose last 2 performance evaluation
              ratings are Excellent and each teacher with 2 Excellent performance evaluation ratings
              out of the teacher’s last 3 performance evaluation ratings with a third rating of
              Satisfactory or Proficient.” Id. § 24-12(b)(1)-(4).
       “Among teachers qualified to hold a position, teachers must be dismissed in the order of their
       groupings, with teachers in grouping one dismissed first and teachers in grouping four
       dismissed last.” Id. § 24-12(b).
¶ 36      Section 24-12(b) further defines the order of dismissal as follows:
                  “Within grouping one, the sequence of dismissal must be at the discretion of the
              school district or joint agreement. Within grouping 2, the sequence of dismissal must
              be based upon average performance evaluation ratings, with the teacher or teachers
              with the lowest average performance evaluation rating dismissed first. A teacher’s
              average performance evaluation rating must be calculated using the average of the
              teacher’s last 2 performance evaluation ratings, if 2 ratings are available, or the
              teacher’s last performance evaluation rating, if only one rating is available ***.” Id.
¶ 37      On July 1, 2014, Public Act 98-648 further amended section 24-12(b) by providing:
              “No more than one evaluation rating each school term shall be one of the evaluation
              ratings used for the purpose of determining the sequence of dismissal. Except as
              otherwise provided in this subsection for any performance evaluations conducted
              during or at the end of a remediation period, if multiple performance evaluations are
              conducted in a school term, only the rating from the last evaluation conducted prior to
              establishing the sequence of honorable dismissal list in such school term shall be the
              one evaluation rating from that school term used for the purpose of determining the
              sequence of dismissal. Averaging ratings from multiple evaluations is not permitted
              unless otherwise agreed to in a collective bargaining agreement or contract between the
              board and a professional faculty members’ organization. The preceding 3 sentences are
              not a legislative declaration that existing law does or does not already require that only
              one performance evaluation each school term shall be used for the purpose of
              determining the sequence of dismissal.” Pub. Act 98-648 (eff. July 1, 2014) (amending
              105 ILCS 5/24-12(b)).

¶ 38                               C. Petitioner’s Honorable Dismissal
¶ 39       Section 24-12(b) of the Code applies to petitioner’s honorable dismissal where respondent
       provided petitioner with a notice of dismissal in March 2016. See 105 ILCS 5/24-12(b) (West
       2014). The collective bargaining agreement in effect during the 2015-16 school term failed to
       provide terms for evaluating teachers or terms regarding a RIF. The Joint Committee also failed
       to modify the terms for placement of a teacher in grouping two to grouping three. See id. § 24-
       12(c).
¶ 40       Petitioner calls into question the applicability of section 24-12(b) where she received her
       February 2014 summative performance evaluation rating of “Needs Improvement” prior to the
       effective date of the amendment to section 24-12(b). See Pub. Act 98-648 (eff. July 1, 2014)
       (amending 105 ILCS 5/24-12(b)). However, PERA took effect in 2010 implementing a
       summative performance evaluation rating based on four ratings (Pub. Act 96-861 (eff. Jan. 15,
       2010) (amending 105 ILCS 5/24A-5)), and Senate Bill 7 revamped the honorable dismissal of


                                                   -7-
       teachers in June 2011 (Pub. Act 97-8 (eff. June 13, 2011) (amending 105 ILCS 5/24-12(b))).
       Respondent school district implemented the new PERA evaluation system in September 2012
       prior to petitioner’s February 2014 summative performance rating.
¶ 41       While the legislature amended the statutory language periodically, the amendment to
       section 24-12(b) in July 2014 had no bearing on petitioner’s February 2014 evaluation or the
       use of that evaluation in making the sequence of honorable dismissal list where the RIF and
       notice to petitioner of the RIF took place in March 2016. Therefore, section 24-12(b) of the
       Code applies. We look to the plain language of section 24-12(b) to determine whether the
       circuit court properly interpreted and applied section 24-12(b) to petitioner’s honorable
       dismissal.
¶ 42       In the event of a RIF, section 24-12(b) dictates in what order teachers are honorably
       dismissed. Specifically, in placing a teacher into a grouping on the sequence of honorable
       dismissal list, section 24-12(b) requires a teacher’s average performance evaluation rating to
       be calculated using the average of the teacher’s last two summative performance evaluation
       ratings, if two ratings are available. 105 ILCS 5/24-12(b) (West 2014).
¶ 43       Section 24-12(b) further requires that a teacher’s last two summative performance
       evaluation ratings used to calculate the average performance evaluation rating must be from
       different school terms. Id. Additionally,
               “[I]f multiple performance evaluations are conducted in a school term, only the rating
               from the last evaluation conducted prior to establishing the sequence of honorable
               dismissal list in such school term shall be the one evaluation rating from that school
               term used for the purpose of determining the sequence of dismissal.” Id.
¶ 44       The circuit court stated in its corrected judgment that it considered for the purpose of
       petitioner’s placement on the sequence of honorable dismissal list, two evaluations with ratings
       of “Proficient”—petitioner’s exhibit No. 3 and petitioner’s exhibit No. 4—from the same
       school term. Therefore, the circuit court’s placement of petitioner in grouping three, “based
       upon the two evaluations that were conducted of Petitioner by an evaluator for the Respondent
       and based upon the rating received in each evaluation of proficient,” was contrary to the plain
       language of section 24-12(b) of the Code.
¶ 45       Section 24-12(b) of the Code prohibits using two evaluations from the same school term
       for placement on the sequence of honorable dismissal list. “No more than one evaluation rating
       each school term shall be one of the evaluation ratings used for the purpose of determining the
       sequence of dismissal.” Id. The circuit court ignored the plain language of the statute in using
       two evaluations from the 2014-15 school term and placing petitioner in grouping three based
       on those two evaluations reflecting ratings of “Proficient.”
¶ 46       Section 24-12(b) provides additional requirements where two summative performance
       evaluation ratings are provided to a teacher in a single school term.
               “[I]f multiple performance evaluations are conducted in a school term, only the rating
               from the last evaluation conducted prior to establishing the sequence of honorable
               dismissal list in such school term shall be the one evaluation rating from that school
               term used for the purpose of determining the sequence of dismissal.” Id.
¶ 47       While respondent and petitioner disagree as to whether petitioner received one or two
       summative performance evaluation ratings during the 2014-15 school term, with respondent
       arguing one summative performance evaluation rating and petitioner arguing two summative


                                                  -8-
       performance evaluation ratings, this inquiry is irrelevant. Even if the circuit court decided both
       petitioner’s exhibit No. 3 and petitioner’s exhibit No. 4 constituted two summative
       performance evaluation ratings in the 2014-15 school term, the court still could only consider
       the last evaluation from that school term as one of two ratings for dismissal purposes. If there
       is more than one evaluation in a school term, then only the last evaluation from that school
       term may be used. Id.
¶ 48       To the extent that petitioner tries to argue only one evaluation rating need be considered to
       determine placement on the sequence of honorable dismissal list, we find that argument to be
       contrary to the plain language of section 24-12(b). Here, respondent school district evaluated
       petitioner over multiple years; thus, two ratings are available to calculate petitioner’s average
       evaluation rating for dismissal. See id.
¶ 49       The statute when read as a whole makes clear that in determining placement on the
       sequence of honorable dismissal list, the district determines final evaluation ratings based on
       the two most recent summative performance evaluation ratings and that a school district may
       not use more than one summative evaluation rating from any given school term. If petitioner
       received two summative performance evaluation ratings in one school term then only the most
       recent evaluation rating applies, along with a summative performance evaluation rating from
       a different school term. See id.
¶ 50       Section 24-12(b) requires that the two evaluations to be used in placing petitioner on the
       sequence of honorable dismissal list are the February 2014 “Needs Improvement” summative
       performance evaluation rating and the February 2015 “Proficient” summative performance
       evaluation rating. Given that respondent conducted no evaluation of petitioner in the 2015-16
       school term due to her prior “Proficient” rating, petitioner’s last two performance evaluation
       ratings taken from the 2013-14 school term and the 2014-15 school term placed petitioner in
       grouping two on the sequence of honorable dismissal list. “Grouping 2 shall consist of each
       teacher with a Needs Improvement or Unsatisfactory performance evaluation rating on either
       of the teacher’s last 2 performance evaluation ratings.” Id. § 24-12(b)(2).
¶ 51       The circuit court after interpreting section 24-12(b) determined respondent should have
       placed petitioner in grouping three on the sequence of honorable dismissal list based on
       petitioner’s two “Proficient” summative performance evaluation ratings during the 2014-15
       school term. Under the circumstances of this case, we find that the circuit court improperly
       interpreted and applied section 24-12(b) of the Code to petitioner’s honorable dismissal.
       Therefore, we reverse the circuit court’s judgment.

¶ 52                                     III. CONCLUSION
¶ 53      For the foregoing reasons, we reverse the circuit court’s judgment.

¶ 54      Reversed.




                                                   -9-